Exhibit 10.53.2

FIRST AMENDMENT TO PURCHASE AGREEMENT

This First Amendment to Purchase Agreement (“Amendment”), is effective as of
January 3, 2020 between CVH AIRWAYS, LLC, a Mississippi limited liability
company, with an address of 6750 Poplar Avenue, Suite 107, Memphis, Tennessee
38138 (the “Seller”), and Lodging Fund REIT III OP, LP a Delaware limited
partnership with an address of 1635 43rd South Street, Suite 205, Fargo, North
Dakota 58103 (the “Buyer”), is made with reference to the following:

RECITALS

A.  Buyer and Seller (the “Parties” or “Party” as context requires) have entered
into the Purchase Agreement was effective as November 5, 2019 for the sale of a
hotel commonly known as Homewood Suites by Hilton Southaven located at 135
Homewood Drive, Southaven, Mississippi 38671 (the “Business”) together with all
real and personal property in connection with the Business.

B.  Except as specifically modified by this Amendment, all other the provisions
of the Purchase Agreement remain in full force and effect. Unless otherwise
defined in this Amendment, capitalized terms have the meanings set forth in the
Purchase Agreement.

AGREEMENT

1.   Incorporation of Recitals. The Recitals above constitute material and
operative provisions in this Amendment, they are incorporated by reference.

2.   Closing Date. Section 17.1 of the Agreement is hereby replaced in its
entirety to state:

17.1  Closing Date.  The Closing shall be held on or before January 31, 2020,
and parties may close at and earlier date as agreed to by both Buyer and Seller.

3.   Miscellaneous.

3.1  Amendment. This Amendment and the Purchase Agreement will not be amended,
altered, or terminated except by a writing executed by each Party.

3.2  Choice of Law. This Amendment and the Purchase Agreement shall be governed
in all respects by the laws of the State of Mississippi.

3.3  Headings. The paragraph headings used in this Amendment are included solely
for convenience.

3.4  Entire Agreement. This Amendment sets forth the entire understanding of the
Parties as it relates to the subject matter contained herein.

3.5  Counterpart Execution; Facsimile Execution.

3.5.1  Counterpart Execution. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all
counterparts, when taken together, will constitute one and the same agreement.





1




3.5.2    Facsimile Execution. The Parties agree that signatures on this
Amendment may be delivered by facsimile in lieu of an original signature, and
the parties agree to treat facsimile signatures as original signatures and agree
to be bound by this provision.

The Parties have executed this Amendment on the following dates to be effective
as of the Effective Date:

 

 

SELLER

 

 

 

CVH Airways, LLC

 

a Mississippi limited liability company

 

 

 

 

 

 

 

 

 

 

Dated: 1/3/2020

/s/ Stuart Cohen

 

By:

Stuart Cohen

 

Its:

Member

 

 

 

BUYER

 

 

 

Lodging Fund REIT III, OP, LP

 

a Delaware limited partnership

 

 

 

 

 

 

 

 

 

 

Dated: 1/3/2020

/s/ David Durell

 

By:

David Durell

 

Its:

Chief Acquisition Officer

 

2

